Exhibit 99.1 SLM Student Loan Trust 2014-2 Monthly Servicing Report Distribution Date 11/25/2016 Collection Period 10/01/2016 - 10/31/2016 Navient Funding, LLC - Depositor Navient Solutions - Master Servicer and Administrator Deutsche Bank National Trust Company - Indenture Trustee Deutsche Bank Trust Company Americas - Eligible Lender Trustee Navient Investment Corp. - Excess Distribution Certificateholder Page 1 of 9 I. Deal Parameters A Student Loan Portfolio Characteristics 03/27/2014 09/30/2016 10/31/2016 Principal Balance $ $ $ Interest to be Capitalized Balance Pool Balance $ $ $ Specified Reserve Account Balance Adjusted Pool(1) $ $ $ Weighted Average Coupon (WAC) % % % Number of Loans Aggregate Outstanding Principal Balance - Tbill $ $ Aggregate Outstanding Principal Balance - LIBOR $ $ Pool Factor Since Issued Constant Prepayment Rate % % (1) The Specified Reserve Account balance is included in the Adjusted Pool until the Pool Balance is less than or equal to 40% of the original pool. B Debt Securities Cusip/Isin 10/25/2016 11/25/2016 A2 78448GAB6 $ $ A3 78448GAC4 $ $ B 78448GAD2 $ $ C Account Balances 10/25/2016 11/25/2016 Reserve Account Balance $ $ Capitalized Interest Account Balance - - Floor Income Rebate Account $ $ Supplemental Loan Purchase Account - - D Asset / Liability 10/25/2016 11/25/2016 Adjusted Pool Balance + Supplemental Loan Purchase $ $ Total Notes $ $ Difference $ $ Parity Ratio Page 2 of 9 Trust 2014–2 Monthly Servicing Report: Collection Period 10/01/2016 – 10/31/2016, Distribution Date 11/25/2016 II. Trust Activity 10/01/2016 through 10/31/2016 A Student Loan Principal Receipts Borrower Principal Guarantor Principal Consolidation Activity Principal Seller Principal Reimbursement - Servicer Principal Reimbursement ) Rejected Claim Repurchased Principal Other Principal Deposits Total Principal Receipts $ B Student Loan Interest Receipts Borrower Interest Guarantor Interest Consolidation Activity Interest Special Allowance Payments Interest Subsidy Payments Seller Interest Reimbursement Servicer Interest Reimbursement Rejected Claim Repurchased Interest Other Interest Deposits Total Interest Receipts $ C Reserves in Excess of Requirement $ D Investment Income $ E Funds Borrowed from Next Collection Period - F Funds Repaid from Prior Collection Period - G Loan Sale or Purchase Proceeds - H Initial Deposits to Collection Account - I Excess Transferred from Other Accounts - J Other Deposits - K Funds Released from Capitalized Interest Account - L Less:Funds Previously Remitted: Servicing Fees to Servicer - Consolidation Loan Rebate Fees to Dept. of Education - Floor Income Rebate Fees to Dept. of Education - Funds Allocated to the Floor Income Rebate Account $ ) M AVAILABLE FUNDS $ N Non-Cash Principal Activity During Collection Period $ ) O Non-Reimbursable Losses During Collection Period $ P Aggregate Purchased Amounts by the Depositor, Servicer or Seller $ Q Aggregate Loan Substitutions - Page 3 of 9 Trust 2014–2 Monthly Servicing Report: Collection Period 10/01/2016 – 10/31/2016, Distribution Date 11/25/2016 III. 2014-2 Portfolio Characteristics 10/31/2016 09/30/2016 WtdAvg Coupon # Loans Principal % of Principal WtdAvg Coupon # Loans Principal % of Principal INTERIM: IN SCHOOL % $ % % $ % GRACE % $ % % $ % DEFERMENT % $ % % $ % REPAYMENT: CURRENT % $ % % $ % 31-60 DAYS DELINQUENT % $ % % $ % 61-90 DAYS DELINQUENT % $ % % $ % 91- % $ % % $ % > % $ % % $ % FORBEARANCE % $ % % $ % CLAIMS IN PROCESS % $ % % $ % AGED CLAIMS REJECTED % 7 $ % % 12 $ % TOTAL $ % $ % * Percentages may not total 100% due to rounding Page 4 of 9 Trust 2014–2 Monthly Servicing Report: Collection Period 10/01/2016 – 10/31/2016, Distribution Date 11/25/2016 IV. 2014-2 Portfolio Characteristics (cont'd) 10/31/2016 09/30/2016 Pool Balance $ $ Outstanding Borrower Accrued Interest $ $ Borrower Accrued Interest to be Capitalized $ $ Borrower Accrued Interest >30 Days Delinquent $ $ Total # Loans Total # Borrowers Weighted Average Coupon % % Weighted Average Remaining Term Non-Reimbursable Losses $ $ Cumulative Non-Reimbursable Losses $ $ Since Issued Constant Prepayment Rate (CPR) % % Loan Substitutions - - Cumulative Loan Substitutions - - Rejected Claim Repurchases $ $ Cumulative Rejected Claim Repurchases $ $ Unpaid Primary Servicing Fees - - Unpaid Administration Fees - - Unpaid Carryover Servicing Fees - - Note Principal Shortfall - - Note Interest Shortfall - - Unpaid Interest Carryover - - Non-Cash Principal Activity - Capitalized Interest $ $ Borrower Interest Accrued $ $ Interest Subsidy Payments Accrued $ $ Special Allowance Payments Accrued $ $ Page 5 of 9 Trust 2014–2 Monthly Servicing Report: Collection Period 10/01/2016 – 10/31/2016, Distribution Date 11/25/2016 V. 2014-2 Portfolio Statistics by School and Program A LOAN TYPE Weighted AverageCoupon # LOANS $ AMOUNT % * - GSL (1) - Subsidized % % - GSL - Unsubsidized % % - PLUS(2)Loans % % - SLS(3)Loans % 80 % - Consolidation Loans % 0 - % Total % $ % B SCHOOL TYPE Weighted AverageCoupon # LOANS $ AMOUNT % * - Four Year % % - Two Year % % - Technical % % - Other % % Total % $ % *Percentages may not total 100% due to rounding. (1) Guaranteed Stafford Loan (2) Parent Loans for Undergraduate Students (3) Supplemental Loans to Students.The Unsubsidized Stafford Loan program replaced the SLS program on July 1, 1994. Page 6 of 9 Trust 2014–2 Monthly Servicing Report: Collection Period 10/01/2016 – 10/31/2016, Distribution Date 11/25/2016 VI. 2014-2 Waterfall for Distributions Paid Remaining
